This Consulting Agreement, dated effective August, 2015 (this “Agreement”), is
made and entered into by and between Rx Safes, Inc. (the “Company”) and Faruk
Okcetin (the “Consultant”).

 

ARTICLE 1 SCOPE OF WORK

 

1.1               Services. The Company has engaged the Consultant to provide
services in connection with the Company’s sale and distribution of its flagship
Rx DrugSAFE product as well as creating opportunities for other products and
solutions the Company may offer now or in the future, collectively referred to
as the “Products”. Consultant will introduce the Company to sales opportunities,
strategic partners and such other services as the Company and Consultant may
deem appropriate (collectively, the “consulting services”).

1.2               Time and Availability. Consultant shall have discretion in
selecting the dates and times it performs such consulting services throughout
the month giving due regard to the needs of the Company’s business.

1.3               Confidentiality. In order for Consultant to perform the
consulting services, it may be necessary for the Company to provide Consultant
with Confidential Information (as defined below) regarding the Company’s
business and products. The Company will rely heavily upon Consultant’s integrity
and prudent judgment to use this information only in the best interests of the
Company.

1.4               Standard of Conduct. In rendering consulting services under
this Agreement, Consultant shall conform to high professional standards of work
and business ethics. Consultant shall not use time, materials, or equipment of
the Company without the prior written consent of the Company. In no event shall
Consultant take any action or accept any assistance or engage in any activity
that would result in any university, governmental body, research institute or
other person, entity, or organization acquiring any rights of any nature in the
results of work performed by or for the Company.

1.5               Outside Services. Consultant shall not use the service of any
other person, entity, or organization in the performance of Consultant’s duties
without the prior written consent of an officer of the Company. Should the
Company consent to the use by Consultant of the services of any other person,
entity, or organization, no information regarding the services to be performed
under this Agreement shall be disclosed to that person, entity, or organization
until such person, entity, or organization has executed an agreement to protect
the confidentiality of the Company’s Confidential Information (as defined in
Article 5) and the Company’s absolute and complete ownership of all right,
title, and interest in the work performed under this Agreement.

1.6               Reports. Consultant shall periodically provide the Company
with written reports of his observations and conclusions regarding the
consulting services. Upon the termination of this Agreement, Consultant shall,
upon the request of Company, prepare a final report of Consultant’s activities.

 

ARTICLE 2 INDEPENDENT CONTRACTOR

 

2.1               Independent Contractor. Consultant is an independent
contractor and is not an employee, partner, of, or in any other service
relationship with, the Company. The manner in which Consultant’s services are
rendered shall be within Consultant’s sole control and discretion. Consultant is
not authorized to speak for, represent, or obligate the Company in any manner
without the prior express written authorization from an officer of the Company.

2.2               Taxes. Consultant shall be responsible for all taxes arising
from compensation and other amounts paid under this Agreement, and shall be
responsible for all payroll taxes and fringe benefits of Consultant’s employees.
Neither federal, nor state, nor local income tax, nor payroll tax of any kind,
shall be withheld or paid by the Company on behalf of Consultant or his
employees. Consultant understands that he is responsible to pay, according to
law, Consultant’s taxes and Consultant shall, when requested by the Company,
properly document to the Company that any and all federal and state taxes have
been paid.

2.3               Benefits. Consultant and Consultant’s employees will not be
eligible for, and shall not

 

 1 

 

 

participate in, any employee pension, health, welfare, or other fringe benefit
plan of the Company. No workers' compensation insurance shall be obtained by
Company covering Consultant or Consultant’s employees.

 

ARTICLE 3

COMPENSATION FOR CONSULTING SERVICES

 

3.1               Retainer. Upon execution of this Agreement, the Company shall
pay to Consultant an initial retainer of 1,000,000, restricted shares of Rx
Safes, Inc. common stock. This initial retainer shall be paid regardless of the
number of consulting hours provided by Consultant.

3.2                 Commission. For any sales of the Company’s products directly
attributable to the efforts of the Consultant, Consultant will be paid a
commission of 10% of the net sales to the Company for as long as any agreement
is in effect between the Company and any Client directly introduced to Company
by Consultant, and for a tail period of 24 months after the last date of any
agreement, whether terminated or otherwise expired between Company and Client or
24 months after delivery of the product to the Client, whichever is later in
time. The Company may, at its sole discretion, pursue sales opportunities
independent of Consultant, at the same target Client Consultant is pursuing. Any
attempt by the Company to target the same Client shall be immediately disclosed,
in writing, to Consultant. If the Company secures a sale at a target Client,
independent of efforts made by Consultant, Consultant will not be entitled to
commission for such a sale.

 

ARTICLE 4

TERM AND TERMINATION

 

4.1               Term. This Agreement shall be effective as of August , 2015,
and shall continue in full force and effect for 12 consecutive months. The
Company and Consultant may negotiate to extend the term of this Agreement and
the terms and conditions under which the relationship shall continue.

4.2               Termination. The Company may terminate this Agreement for
“Cause,” after giving Consultant written notice of the reason. Cause means: (1)
Consultant has breached the provisions of Article 5 or 7 of this Agreement in
any respect, or materially breached any other provision of this Agreement and
the breach continues for 30 days following receipt of a notice from the Company;
(2) Consultant has committed fraud, misappropriation, or embezzlement in
connection with the Company’ s business; (3) Consultant has been convicted of a
felony; or (4) Consultant’s use of narcotics, liquor, or illicit drugs has a
detrimental effect on the performance of his or her employment responsibilities,
as determined by the Company. Termination of this Agreement has no effect on
commissions earned or on future commissions generated from Clients previously
cultivated by Consultant. other than what is reflected in paragraph 3.2 above.

4.3               Responsibility upon Termination. Any equipment provided by the
Company to the Consultant in connection with or furtherance of Consultant’s
services under this Agreement, including, but not limited to, computers,
laptops, and personal management tools, shall, immediately upon the termination
of this Agreement, be returned to the Company.

4.4               Survival. The provisions of Articles 3, 5, 6, 7, and 8 of this
Agreement shall survive the termination of this Agreement and remain in full
force and effect thereafter.

 

ARTICLE 5 CONFIDENTIAL INFORMATION

 

5.1               Obligation of Confidentiality. In performing consulting
services under this Agreement, Consultant may be exposed to and will be required
to use certain “Confidential Information” (as hereinafter defined) of the
Company. Consultant agrees that Consultant will not and Consultant’s employees,
agents, or representatives will not use, directly or indirectly, such
Confidential Information for the benefit of any person, entity, or organization
other than the Company, or disclose such Confidential Information without the
written authorization of the CEO of the Company, either during or after the term
of this Agreement, for as long as such information retains the characteristics
of Confidential Information.

 

 2 

 

 

5.2               Definition. “Confidential Information” means information not
generally known and proprietary to the Company, including, without limitation,
information concerning any patents or trade secrets, confidential or secret
designs, processes, formulae, source codes, plans, devices or material, research
and development, proprietary software, analysis, techniques, materials, or
designs (whether or not patented or patentable), directly or indirectly useful
in any aspect of the business of the Company, any vendor names, customer and
supplier lists, databases, management systems and sales and marketing plans of
the Company, any confidential secret development or research work of the
Company, or any other confidential information or proprietary aspects of the
business of the Company. All information which Consultant acquires or becomes
acquainted with during the period of this Agreement, whether developed by
Consultant or by others, which Consultant has a reasonable basis to believe to
be Confidential Information, or which is treated by the Company as being
Confidential Information, shall be presumed to be Confidential Information.

5.3               Property of the Company. Consultant agrees that all plans,
manuals, and specific materials developed by the Consultant on behalf of the
Company in connection with services rendered under this Agreement, are and shall
remain the exclusive property of the Company. Promptly upon the expiration or
termination of this Agreement, or upon the request of the Company, Consultant
shall return to the Company all documents and tangible items, including samples,
provided to Consultant or created by Consultant for use in connection with
services to be rendered hereunder, including, without limitation, all
Confidential Information, together with all copies and abstracts thereof.

 

ARTICLE 6 RIGHTS AND DATA

 

All methods, documents, and tangible items prepared for and submitted to the
Company by Consultant in connection with the services rendered under this
Agreement shall belong exclusively to the Company and shall be deemed to be
works made for hire (the “Deliverable Items”). To the extent that any of the
Deliverable Items may not, by operation of law, be works made for hire,
Consultant hereby assigns to the Company the ownership of copyright or mask work
in the Deliverable Items, and the Company shall have the right to obtain and
hold in its own name any trademark, copyright, or mask work registration, and
any other registrations and similar protection which may be available in the
Deliverable Items. Consultant agrees to give the Company or its designees all
assistance reasonably required to perfect such rights.

 

ARTICLE 7 CONFLICT OF INTEREST

 

Conflict of Interest. Consultant covenants and agrees not to consult or provide
any services in any manner or capacity to a direct competitor of the Company
during the duration of this Agreement, unless express written authorization to
do so is given by the Company. A direct competitor of the Company for purposes
of this Agreement is defined as any individual, partnership, corporation, and/or
other business entity that engages in the business of developing products and/or
solutions to address medical and drug security issues for us within the home
and/or healthcare facilities.

ARTICLE 8

RIGHT TO INJUNCTIVE RELIEF

 

Consultant acknowledges that the terms of Articles 5, 6, and 7 of this Agreement
are reasonably necessary to protect the legitimate interests of the Company, are
reasonable in scope and duration, and are not unduly restrictive. Consultant
further acknowledges that a breach of any of the terms of Articles 5, 6, or 7 of
this Agreement will render irreparable harm to the Company, and that a remedy at
law for breach of the Agreement is inadequate, and that the Company shall
therefore be entitled to seek any and all equitable relief, including, but not
limited to, injunctive relief, and to any other remedy that may be available
under any applicable law or agreement between the parties. Consultant
acknowledges that an award of damages to the Company does not preclude a court
from ordering injunctive relief. Both damages and injunctive relief shall be

 

 3 

 

 

proper modes of relief and are not to be considered as alternative remedies.

 

ARTICLE 9 GENERAL PROVISIONS

 

9.1               Construction of Terms. If any provision of this Agreement is
held unenforceable by a court of competent jurisdiction, that provision shall be
severed and shall not affect the validity or enforceability of the remaining
provisions.

9.2               Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws (and not the laws of conflicts)
of the State of Nevada.

9.3               Complete Agreement. This Agreement constitutes the complete
agreement and sets forth the entire understanding and agreement of the parties
as to the subject matter of this Agreement and supersedes all prior discussions
and understandings in respect to the subject of this Agreement, whether written
or oral.

9.4               Dispute Resolution. If there is any dispute or controversy
between the parties arising out of or relating to this Agreement, the parties
agree that such dispute or controversy will be arbitrated in accordance with
proceedings under American Arbitration Association rules, and such arbitration
will be the exclusive dispute resolution method under this Agreement. The
decision and award determined by such arbitration will be final and binding upon
both parties. All costs and expenses, including reasonable attorney’s fees and
expert’s fees, of all parties incurred in any dispute that is determined and/or
settled by arbitration pursuant to this Agreement will be borne by the party
determined to be liable in respect of such dispute; provided, however, that if
complete liability is not assessed against only one party, the parties will
share the total costs in proportion to their respective amounts of liability so
determined. Except where clearly prevented by the area in dispute, both parties
agree to continue performing their respective obligations under this Agreement
until the dispute is resolved.

9.5               Modification. No modification, termination, or attempted
waiver of this Agreement, or any provision thereof, shall be valid unless in
writing signed by the party against whom the same is sought to be enforced.

9.6               Waiver of Breach. The waiver by a party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other or subsequent breach by the party in breach.

9.7               Successors and Assigns. This Agreement may not be assigned by
either party without the prior written consent of the other party; provided,
however, that the Agreement shall be assignable by the Company without
Consultant’s consent in the event the Company is acquired by or merged into
another corporation or business entity. The benefits and obligations of this
Agreement shall be binding upon and inure to the parties hereto, their
successors and assigns.

9.8               No Conflict. Consultant warrants that Consultant has not
previously assumed any obligations inconsistent with those undertaken by
Consultant under this Agreement.

 

IN WITNESS WHEREOF, this Agreement is executed as of the date set forth above.

 

Rx Safes, Inc.

 

By: /s/ Lorraine Yarde

Name: Lorraine Yarde

 



 



Frank Okcetin

 

By: /s/ Frank Okcetin

Name: Frank Okcetin

 

 4 



 

 



